DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings from WO 2018/042137 in the file are being used for the drawings, however, a filling of the drawings for the application does not appear to be in the application file.

Specification
The specification is objected to. On page 11, lines 9-11, only one option, an internal electrical resistance heating block is provided as an example of a heating means, however the sentence later states or a combination of these two alternatives if necessary. It is not clear what the second alternative is. Correction/Clarification is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 1, “heating means” is considered invoking a means plus function since the generic placeholder is not modified by sufficient structure. Heating means is taught in page 11 line 9-12 as an internal electrical resistance heating block. 
In claim 1, “means for piercing the capsules” is considered invoking a means plus function since the generic placeholder does not recite sufficient structure. Page 11, lines 8 teaches a hollow needle, which is considered sufficient structure for the means for piercing the capsules. Claim 6 recites a hollow needle, which is considered sufficient structure for the generic placeholder. 
In claim 1, “mixing means” is considered invoking a means plus function since the generic placeholder does not recite sufficient structure. Page 17, line 19 teaches a helix mounted at the bottom of the container, which is considered sufficient structure. Claim 2 recites the helix configuration which is sufficient structure for mixing means. 
All claims not reciting sufficient structure for the above generic placeholders are also considered invoking a means plus function for said limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “in particular electric” is required by the claim. Correction/Clarification is required. 
Claim 3 is rejected under 35 U.S.C. 112 (b) for being indefinite since is it not clear if “if applicable from the third liquid mixture coming from the reservoir” is required by the claim. Clarification/correction is required. 
Claim 7 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “and if applicable the outlet of the cosmetic fragrance capsule compartment for the passage of the mixture of the liquid and cosmetic fragrance in the container” is required by the claim. Correction/clarification is required. 
Claim 12 is rejected under 35 U.S.C. 112 (b) for being indefinite since the claim is an improper dependent claim. Claim 12 depends on both claims 11 and claim 7. For purposes of compact prosecution, the claim will be interpreted as containing all the limitations of both claims, however correction/clarification is required. 
All claims depending on rejected claims under 35 U.S.C. 112 (b) are also rejected under 35 U.S.C. 112 (b) since they do not overcome the rejection of the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5, 14, 16, and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hilde (U.S. Publication 2010/0024361) . 
Regarding claim 1, Hilde teaches a mixer system (see abstract) for manufacturing a cosmetic product (the materials are considered intended use of the mixing system) comprising: a liquid reservoir (tank item 22); a liquid pump connected to the outlet of the liquid reservoir (paragraph 54 teaches a pump fluidly connected to the water supply from item 22 and feeds material into chamber 11);  a receptacle comprising two compartments connected to the liquid pump and suitable for respectively including two capsules containing, for one, a cosmetic agent, and the other, a cosmetic active ingredient (chamber shown in figures 3 and 4 shows three receiving spaces items 30, and paragraph 58 teaches a cosmetic ingredient can be placed in a capsule 33 which is then placed in space 30) and means for piercing the capsules to allow forced circulation of liquid from the liquid pump through the two capsules (paragraph 59 teaches drilling a hole which would inherently require a piercing means); a heating means for the liquid having passed through the cosmetic texturizing agent capsule (heating device item 25);  a mixing device comprising a container positioned to be in fluid communication with the outlet of each of the two compartments of the receptacle (homogenization device item 16) and a mixing member housed in the container and able to create, in said container, the cosmetic product from the two mixtures of liquid and cosmetic texturizing agent and of liquid and cosmetic active ingredient coming from two compartments of the receptacle to produce the cosmetic product (paragraph 47 teaches a stirring device, the materials being worked upon are considered intended use).
Regarding claim 5, Hilde teaches wherein the receptacle includes at third compartment connected to the liquid pump and suitable for including a third capsule containing a cosmetic fragrance intended to be included in the composition of cosmetic product, the container also being connected at the outlet of said third compartment (figure 3 shows three openings for material, and is capable of including a third capsule 33 in said opening, see figure 1 material feeding into item 16).
Regarding claim 14, Hilde teaches wherein the mixing member of the mixing device makes it possible to produce an emulsion from two mixtures of liquid coming from the reservoir and melted cosmetic texturizing agent and liquid coming from the reservoir and cosmetic active ingredient coming from the two compartments of the receptacle, if applicable from the third liquid mixture coming from the reservoir and cosmetic fragrance coming from the third compartment of the receptacle to produce cosmetic product (homogenization device item 16 is considered capable of mixing a variety of cosmetic components, and figures 3 and 4 show 3 different components for capsules 33). 
Regarding claim 16, Hilde teaches configured with two capsules respectively comprising a cosmetic texturing agent and a cosmetic active ingredient for producing a cosmetic product (paragraph 61 teaches cosmetic ingredients inside capsules 33, and teaches that since the cosmetic ingredients are without preservatives and therefore inherently have to have an active ingredient, and cosmetic ingredients are also inherently having a texture reading on a texturing agent).
Regarding claim 17, Hilde teaches a third capsule containing a cosmetic fragrance (figures 3 and 4 show 3 openings, paragraph 42 teaches adding fragrances).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 for being unpatentable over Hilde (U.S. Publication 2010/0024361) in view of Dean (U.S. Publication 2017/0246602 relying on the provisional filling date of 10/7/2014).
Regarding claim 2, Hilde teaches a mixing member (see claim 1 rejection). 
Regarding claim 2, Hilde is silent to the location of the mixer, the helical shape, and the motor.
Regarding claim 2, Dean teaches a helical mixer (claim 39 and figure 7 teaches a helical rotor) and a motor (paragraph 5).
It would have been obvious to one of ordinary skill in the art to modify the mixing member of Hilde with the motor and helical mixer configuration of Dean in order to better control the degree of mixing. Regarding the blade location, absent any unexpected results, it would have been obvious to rearrange the location of the blade in order to control the amount of agitation in the mixer since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 3, and 4 are rejected under 35 U.S.C. 103 for being unpatentable over Hilde (U.S. Publication 2010/0024361).
Regarding claim 3, Hilde teaches wherein the container comprises an opening with a timed valve to allow flow of hot cosmetic product into a storage bottle for the cosmetic product (valve 19 is to the side of item 16 and material flows from item 16 into item 29 see figures 1 and 2).
Regarding claim 4, Hilde teaches wherein the container closed by a bottom wall to allow the storage of cosmetic product for later use thereof and positioned below two compartments of the receptacle (figure 1 item 16 is positioned below item 12, and feeds out item 28, item 16 is considered capable of holding material in order to function correctly which would require a bottom wall). 
Regarding claim 3, it would have been obvious to rearrange the location of the valve in order to control delivery of material to the cup downstream since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Regarding claim 4, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the shape of item 16 in order to choose the ideal volume in the mixer since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 for being unpatentable over Hilde (U.S. Publication 2010/0024361) in view of Bartholomew (U.S. Publication 2003/0062379).
Regarding claim 9, Hilde is silent to the two compartments configuration. Regarding claim 8, Hilde is silent to the thermal coolant circulation block configuration. Regarding claim 9, Hill is silent to a second compartment and the thermal coolant circulation. Regarding claim 10, Hilde is silent to the heating element specifically being a resistance heating block.
Regarding claim 8 and 9, Bartholomew teaches further comprising a hollow coolant circulation block at least partially surrounding the container and whereof the liquid inlet and outlet of said coolant block are connected to the liquid reservoir by another pump to provide the cooling of the mixture contained in the container (paragraph 77 teaches a suitable thermal jacket which would inherently require a pump for moving material coolant through the jacket). Regarding claim 10, Bartholomew teaches a resistance heater (paragraph 66). 
It would have been obvious to one of ordinary skill in the art to modify the cosmetic mixer of Hilde with the thermal jacket and resistant heater of Bartholomew’s cosmetic mixer in order to better control the rate of physical or chemical reaction while mixing. Regarding the second compartment in claim 9, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to duplicate the number of reservoirs to allow for feeding of a wide variety of materials into the mixer since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hilde (U.S. Publication 2010/0024361) in view of Clark (U.S. Publication 2006/0118581). 
Regarding claim 11, Hilde teaches two valves between the pump (item 19 and 18 between item 13) and the capsules and liquid pump (see claim 1 rejection).
Regarding claim 11, Hilde is silent to the valves being solenoid valves. 
Regarding claim 11, Clark teaches the use of solenoid valves in communication with pumps for a custom proportioned mixer (paragraph 12). 
Regarding claim 11, it would have been obvious to modify the valves of Hilde with the solenoid valves of Clark in order to better control the degree of feeding of material throughout the mixer. Both references are concerned with mixing materials to produce customized consumer products.  
Allowable Subject Matter
Claims 6, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 6 the prior art does not teach or fairly suggest the mixing system with the combination of the piercing means comprising teeth and the hollow needles. Regarding claim 13, the prior art does not teach or fairly suggest the mixing system with the combination of a mixing member in the form of a piston with a plurality of radial fins and the toothed crown.  
Claims 7 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Regarding claim 7, the prior art does not teach or fairly suggest the mixing system in combination with the rotary selector plate positioned between the outlets of the compartment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANSHU BHATIA/Primary Examiner, Art Unit 1774